Judgments, Supreme Court, New York County (Budd G. Goodman, J., at plea; Richard D. Carruthers, J., at sentence), rendered on or about January 20, 2006, convicting defendant of criminal possession of stolen property in the fourth degree and forgery in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 2½ to 5 years and 2 to 4 years, respectively, unanimously affirmed.
*326Defendant made a valid waiver of his right to appeal, both orally and in writing (see People v Ramos, 7 NY3d 737 [2006]), which forecloses review of his excessive sentence claim. The court expressly ascertained from defendant that, as a condition of the plea, he was agreeing to waive his right to appeal, and the court did not treat that right as one of the rights automatically forfeited by a guilty plea (see People v Lopez, 6 NY3d 248, 256-257 [2006]; compare People v Moyett, 7 NY3d 892 [2006]). On the contrary, the court clearly informed defendant that he would not be allowed to accept the plea offer unless he also chose to waive his right to appeal. Were we to find otherwise, we would nevertheless find no basis for reducing the sentence (see People v Callahan, 80 NY2d 273, 285 [1992]). Concur— Andrias, J.P., Sullivan, Catterson, McGuire and Malone, JJ.